Citation Nr: 9924461	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  98-03 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel


INTRODUCTION

The veteran had active service from February 1945 to 
September 1946.  

The appeal arises from a rating decision dated in December 
1997 in which the Regional Office (RO) denied service 
connection for bilateral hearing loss.  The veteran 
subsequently perfected an appeal of that decision.  


FINDING OF FACT

No competent medical evidence is of record that would 
establish that the veteran currently has a hearing loss 
disability which is causally related to service or to any 
incident or event therein, including noise exposure in 
service. 


CONCLUSION OF LAW

The veteran's claim for entitlement to service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991).  
Additionally, where a veteran served continuously for ninety 
(90) days or more during a period of war or during peacetime 
service after December 31, 1946, and sensorineural hearing 
loss becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

Additionally, the Board notes that the veteran must submit 
evidence that a claim for entitlement to service connection 
benefits is well-grounded.  38 U.S.C.A. § 5107(a).  A well-
grounded claim is one which is plausible; that is meritorious 
on its own and capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Unlike civil actions, 
the Department of Veterans Affairs (VA) benefit system 
requires more than just an allegation.  The veteran must 
submit supporting evidence that is sufficient to justify a 
belief by a fair and impartial individual that the claim is 
plausible.  Tripak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Grivois v. Brown, 6 Vet. App. 136, 139 (1994).  

The three elements of a well grounded claim for service 
connection benefits are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); 38 C.F.R. § 3.303.  This means 
that there must be evidence of disease or injury during 
service, a current disability, and a link between the two.  
Further, the evidence must be competent.  That is, the 
presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause during service, a competent opinion of a 
medical professional is required.  See Caluza at 504.

The veteran contends that service connection is warranted for 
bilateral hearing loss disability.  The service medical 
records, which were obtained in 1947, show no complaints or 
diagnoses regarding hearing loss; and, the veteran's 
separation medical examination performed in September 1946 
revealed that hearing was 15/15 at that time.  Additionally, 
while the veteran related in his claim for service connection 
benefits, a VA Form 21-526 (Veteran's Application for 
Compensation or Pension) dated in November 1997, that his 
hearing loss in both ears started in 1962, he contends that 
such disorder is due to noise exposure during service.  He 
maintains that his occupations after service did not involve 
exposure to acoustic trauma. 

The veteran has submitted a VA outpatient treatment record 
dated in November 1997, which includes a diagnosis of mild to 
severe high frequency sensorineural hearing loss in both 
ears, and a private medical record dated in November 1969, 
many years after service, which indicates hearing loss was 
present.  Additionally, while there is no probative evidence 
that the veteran engaged in combat with the enemy, warranting 
consideration of the provisions of 38 U.S.C.A. § 1154(b) 
(West 1991), his discharge record shows that his military 
occupational specialty was "gun crewman light artillery" 
which supports the veteran's assertion that he was exposed to 
noise in service. 

However, the veteran has submitted no competent evidence 
tending to show that a current bilateral hearing loss 
disability is the result of noise exposure in service; nor 
has he submitted any probative evidence that sensorineural 
hearing loss was manifested within one year after his 
separation from service.  While the Board finds the veteran's 
contentions credible for the purpose of determining whether 
his service connection claim is well-grounded, as a lay 
person, his opinion is not competent evidence of a 
relationship between current hearing loss and noise exposure 
in service.  Therefore, the Board finds that the claim for 
entitlement to service connection for bilateral hearing loss 
is not well-grounded.  

Where the veteran has not met the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that a claim for service connection 
benefits is well-grounded, the VA has no duty to assist him 
in developing facts pertinent to such claim, to include 
affording the veteran a VA examination or obtaining a medical 
opinion as to the etiology of any current hearing loss.  
38 U.S.C.A. § 5107.  Further, if the veteran does not submit 
a well-grounded claim, the appeal of the claim must fail.  
38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 81.  

The governing law, 38 U.S.C.A. § 5107(a), 

[R]eflects a policy that implausible 
claims should not consume the limited 
resources of the VA and force into even 
greater backlog and delay those claims 
which -- as well grounded -- require 
adjudication. . . . Attentiveness to this 
threshold issue is, by law, not only for 
the Board but for the initial 
adjudicators, for it is their duty to 
avoid adjudicating the implausible claims 
at the expense of delaying well grounded 
ones.  

Grivois v. Brown, 6 Vet. App. 136, 139 (1994).  

Additionally, the Board notes that the veteran has not 
reported that any competent evidence exists that if obtained 
would establish a well-grounded claim for the disability at 
issue in this case.  Under the circumstances, the VA has no 
further duty to assist the veteran in developing a well-
grounded claim for entitlement to service connection for 
bilateral hearing loss.  Epps v. Brown, 9 Vet. App. 341 
(1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  

Finally, the Board notes that the RO's failure to find the 
claim for entitlement to service connection for bilateral 
hearing loss not well-grounded constitutes harmless error.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  


ORDER

The appeal is denied.  


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 

